Citation Nr: 1727360	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of bilateral stress fractures of the legs, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for stress fractures of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral stress fractures of           the legs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the Veteran's claim for service connection for bilateral stress fractures of the legs; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the September 2004 final denial is new    and relates to an unestablished fact necessary to substantiate the claim for service connection for residual bilateral stress fractures of the legs.

3.  There is no competent and credible evidence showing stress fractures of the feet, or any foot disability, in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for residual bilateral stress fractures of the legs.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for establishing service connection for a bilateral foot disability, claimed as stress fractures of the feet, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by a letter in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service treatment records.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There     is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board acknowledges that an examination has not been conducted on the Veteran's claim for service connection for stress fractures of the feet.  However,     as will be discussed below, there is no competent and credible evidence showing      any foot disability in service.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related         to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection-Stress Fractures of Feet

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,        1 Vet. App. 49, 53 (1990).

The Veteran contends that he suffered stress fractures of both feet in service.  He stated he had to wear the "one-size-fits-all" boots in service and the stress fractures of the feet resulted in losing his toenails.  He further asserts that his symptoms have continued since service.  

The Board notes that available treatment records indicate that the Veteran was diagnosed in 2007 with degenerative arthritis of the bilateral first metatarsophalangeal joint and non-specific plantar calcaneal spur of the right foot.  Thus, for purposes       of continuing the service-connection analysis, the Board will accept that a current bilateral foot disability is shown.  The question becomes whether the condition is related to service.

On this question, the Board finds the preponderance of the evidence is against the claim.  In this regard, while the service treatment records do reveal complaints and findings concerning the stress fractures of the Veteran's legs, the records are silent for any complaints or findings concerning the feet.  

The Veteran has reported that he suffered stress fractures to his feet in service and that he lost his big toe nails as a result of the shoes he had to wear in service.  However, his service treatment records reflect no complaints concerning the loss of his big toenails.  In fact, on his Report of Medical History at separation from service in 1972, the Veteran denied having foot problems.  On physical examination at that time, no foot disabilities were found.  With the number of times the Veteran was seen in service for the stress fractures of his legs, noted to be in the mid shaft of the tibia, it   is unlikely the Veteran would not have mentioned complaints in his feet.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

The Board further notes that following service, x-rays of his feet in 2007 made no mention of any fracture residuals.  

Upon review of the record, the Board concludes that the medical findings in the service treatment records of normal feet at separation, his denial of foot problems      at that time as well, and the lack of any treatment or complaints concerning his feet during service, despite being seen for other orthopedic complaints in the legs, are more persuasive than the Veteran's assertions of a bilateral foot disability being present during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337   (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran  is an interested party; personal interest may, however, affect the credibility of the evidence).

Accordingly, as there is no competent and credible evidence of a disability in either foot during service, service connection for a bilateral foot disability, to include stress fractures of the feet, is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.        Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


New and Material-Bilateral Leg Stress Fracture

The Veteran's claim for service connection for bilateral stress fractures of the legs was initially denied in a September 2004 rating decision.  The Veteran appealed that decision and a statement of the case was issued in February 2006.  The Veteran did file a timely substantive appeal, and that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103 (2016).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or     when considered with previous evidence of record, relates to an unestablished      fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to    grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose      of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the September 2004 rating decision included service treatment records, enlistment and separation reports, and VA treatment records.  Service connection was denied because there was no evidence showing that the Veteran had a current leg disability that occurred in or was caused by service, to include the bilateral stress fractures of the legs diagnosed in service.

Evidence added to the record since the September 2004 rating decision consists of additional treatment records, lay statements, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  In this regard, the Veteran testified that he has suffered from the stress fractures, which have caused him pain since separating from service.  He also testified that if he stands  too much and as the day goes on, his legs hurt worse and worse.  As the threshold  to reopen claims is low, the Board finds that new and material evidence has been submitted.  Accordingly, the claim for service connection for bilateral stress fractures of the legs is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral stress fractures of the legs is reopened, and to that extent only, the appeal is granted.

Service connection for a bilateral foot disability, claimed as stress fractures of the feet, is denied. 


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for residuals of stress fractures of the bilateral legs.

Service treatment records reflect that the Veteran was diagnosed with bilateral     mid-tibial shaft stress fractures of the lower legs in service.  Accordingly, the       AOJ scheduled the Veteran for a VA contract (QTC) musculoskeletal examination in January 2013; the Veteran failed to appear for the examination.  During the Veteran's November 2016 Board videoconference hearing, he stated that he did     not remember being scheduled for a VA examination and his representative stated that there were problems with communication between the Veteran and the RO     and notification problems on the representative's end as well.  The Veteran further stated that he would be willing to attend an examination if the Board did in fact request one.  

Upon review of the record, the Board notes that the notice for the examination was sent to an address in Arlington, Washington, and shortly thereafter, the February 2013 statement of the case (SOC) was sent to an address in Everett, Washington.  Moreover, the February 2013 SOC continued the denial of the Veteran's claim      for bilateral stress fractures of his legs, stating that the evidence expected from the 2013 examination, which might have been material to the outcome of his claim could not be considered due to the Veteran's failure to appear for the January 2013 examination.  The Board also notes that the file contains memorandum noting that the Veteran had been homeless around this time and also contains several items of returned mail.  Thus, the Board will resolve doubt in the Veteran's favor regarding the reason he missed the examination.  Accordingly, a new VA examination should be scheduled.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records for the Veteran dated from April 2014 to present.  If no records exist, the Veteran and his representative should be so notified of such.

2. After the above development has been completed, schedule the Veteran for VA examinations for his    lower legs.  The claims file must be reviewed in 

conjunction with the examination.  All indicated tests and studies, to include x-rays, should be performed, and all findings should be clearly set forth in detail. 

Following review of the claims file and examination   of the Veteran, the examiner should indicate whether the Veteran currently has any residual disability related to the in-service bilateral stress fractures of    his legs and identify the related symptomatology.  

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If           the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all    claims that are remanded by the Board or by the United States Court of Appeals     for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


